EXHIBIT 10Z

EMPLOYMENT AGREEMENT

 

This Agreement shall be effective as of January 1, 2007 and is made by and
between Sunteck Transport Co., Inc., it’s subsidiaries and affiliates, a
corporation duly organized under the laws of the State of Florida with its
principal place of business at 6413 Congress Ave. Suite 260, Boca Raton, Florida
33487 (the “Company”), and Michael P. Williams, an individual resident of the
State of Florida (the “Executive”) residing at 386 6th Street, Atlantic Beach,
Florida, 32233.

WHEREAS, the Company is in the business of providing transportation services
(the “Business”);

WHEREAS, the Company desires to retain the Executive and the Executive desires a
senior executive management role with the Company; and

WHEREAS, the parties have agreed that the Executive and the Company shall enter
into a five (5) year contract of employment on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration, receipt whereof is specifically acknowledged, the parties hereto
hereby agree as follows:

1.

Employment

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company on the terms and conditions set forth in this
Agreement.

2.

The Executive’s Duties

(a)          The Executive hereby agrees to serve the Company faithfully and
honestly and to use his best efforts and ability to serve the Company in the
capacity of Chief Operating Officer and General Counsel or such other primary
executive management position as the Board of Directors of the Company may
assign, and to perform such duties as are assigned to him consistent with such
position and authority.

(b)          The Executive agrees to devote his entire time, energy and skill
during regular business hours to such employment and not to engage in any other
employment or activities competitive with those of the Company, either paid or
unpaid, of any nature during the term of this Agreement and his employment
hereunder. Nothing in this Section 2(b), however, will prevent Executive from
engaging in additional activities in connection with personal investments and
community affairs that are not inconsistent with Executive’s duties under this
Agreement.

(c)          The Executive and the Company agree and acknowledge that the
Executive shall provide services hereunder both from the Company’s executive
office (currently in Boca Raton, Florida) and from a Company office in
Jacksonville, Florida. Notwithstanding, the Executive

 

--------------------------------------------------------------------------------

 

shall spend a minimum of twenty-six weeks during each calendar year of the
Employment Period working from the Company’s executive offices located in Boca
Raton, Florida or such other place in which the Chief Executive Officer conducts
the Company’s Business.

3.

Term

The term of the employment under this Agreement shall be for a sixty (60) month
period commencing on the effective date hereof (the “Employment Period”), unless
earlier terminated pursuant to Section 6.

4.

Compensation and Benefits

In consideration for all services rendered by the Executive to the Company, the
Company hereby agrees to pay compensation to the Executive as follows for any
and all services provided by the Executive:

(a)          Salary and Other Benefits - See Addendum “A” attached hereto and
incorporated herein by reference.

(b)          Expenses - Executive shall be reimbursed for all properly
authorized, documented and reasonable business related expenses (to include
automobile and travel ), by submitting reports and documentation in accordance
with Company policy. Such reimbursable expenses shall include reasonable travel
and lodging expenses when the Executive is at the Company’s executive offices
(subject to a pre-approved budget for such purpose).

(c)          Benefits - Executive shall be entitled to benefits as provided in
the Company’s employee handbook, which currently include group health, dental
and life insurances, based on his time in service with the Company or any
parent, subsidiary or affiliate of the Company. Notwithstanding the provisions
of the Company’s employee handbook, during the Employment Period Executive shall
be entitled to four (4) weeks paid vacation per calendar year (or pro rated
potion thereof); provided, however, such vacation amount shall not carry over
from year to year.

5.

The Executive’s Rights Under Certain Plans

The Company agrees that nothing contained herein is intended to or shall be
deemed to be granted to the Executive in lieu of any rights and privileges which
the Executive may be entitled to as an employee of the Company under any
retirement, pension, insurance, hospitalization, or other plan which may now or
hereafter be in effect, it being understood that the Executive shall have the
same rights and privileges to participate in such plans or benefits as any other
employee of the Company, and said right shall specifically extend to
participation in any future Stock Incentive Plan according to the terms and
conditions of such plan, if any.

6.

Termination

(a)          Notwithstanding anything to the contrary contained herein, the
Company may terminate this Agreement, the Executive’s employment hereunder, and
all compensation due to the Executive pursuant to Section 4 hereof at any time
for “Cause.” For purposes of this Agreement, termination for “Cause” shall mean
(i) material neglect of duties for which the

 

2

 

--------------------------------------------------------------------------------

 

Executive is employed, or material misconduct in the performance of such duties,
(ii) the Executive’s committing fraud, misappropriation or embezzlement in the
performance of his duties as an employee of the Company, (iii) the Executive’s
conviction of any felony which, as determined in good faith by the Company,
constitutes a crime involving moral turpitude, or (iv) a breach of Section 7,
Section 8 or Section 9 of this Agreement, a material misrepresentation by
Executive in Section 10(a) hereof, or the Executive’s failure to indemnify the
Company under 10(b) hereof. However, the Company shall not be entitled to
terminate Executive under clause (i) above unless the Company notifies the
Executive of the specific instance or instances of material neglect or material
misconduct and the Executive fails to correct, cease, cure or otherwise alter or
rectify any neglect or misconduct within thirty (30) days after receipt of such
notice, provided, however, that if such event, action or inaction is not curable
or correctable, such termination shall be effective immediately. In the event of
any termination under this Section 6(a), the Executive shall be entitled only to
such rights and compensation as shall have accrued prior to such termination or
violation.

(b)          Notwithstanding anything to the contrary contained herein,
commencing on January 1, 2010, and continuing through and including March 31,
2010, the Company may terminate this Agreement and the Executive’s employment
hereunder in the event that the Company shall not have achieved the cumulative
three (3) year EBIT target set forth in Addendum “A” (“Just Cause”). In the
event of termination under this Section 6(a) the Executive shall be entitled
only to such rights and compensation as shall have accrued prior to such
termination.

(c)          In the event of the Executive’s death during his employment
hereunder; this Agreement, the Executive’s employment hereunder, and all
compensation due to the Executive pursuant to Section 4 hereof shall cease as of
the date of death; provided that the legal heirs of the Executive or the
representatives of the Executive’s estate shall be entitled to payment of such
compensation as shall have accrued prior to the Executive’s death.

(d)          If, during the term of this Agreement, the Executive shall be
unable to perform his duties hereunder on account of illness, disability, or
other incapacity, as determined in good faith and in the reasonable judgment of
the Company’s board of directors, and such illness, disability and other
incapacity shall continue for a period of more than four (4) consecutive months
in any twelve (12) month period, the Company shall thereafter have the right, on
not less than thirty (30) days’ written notice to the Executive, to terminate
this Agreement. In such an event, the Executive shall not be entitled to any
future cash or non-cash compensation, benefits or termination pay. However, if,
prior to the date specified in such notice, the Executive shall have recovered
from the illness or other incapacity and shall have fully resumed the
performance of his duties hereunder for thirty (30) consecutive business days,
the Executive shall be entitled to continue his employment with full
compensation as though such notice had not been given.

(e)          Notwithstanding anything to the contrary contained herein, the
Executive may terminate this Agreement and the Executive’s employment hereunder
at any time “For Good Reason.’ For purposes of this Agreement, “For Good Reason”
means any of the following: (i) the Company’s material breach of this Agreement;
(ii) the assignment of the Executive without his consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties upon execution of
this Agreement; or

 

3

 

--------------------------------------------------------------------------------

 

(iii) the failure of the Company’s common stock to trade for at or above $2.12
(as adjusted for stock splits and recapitalizations, if any) for three
consecutive trading days at any time during the third year of the Employment
Period (1/1/2009 – 12/31/2009); or (iv) the requirement by the Company that the
Executive be based anywhere other than the Company’s executive office or
Jacksonville, Florida, in either case without the Executive’s consent. However,
the Executive shall not be entitled to terminate this Agreement unless the
Executive notifies the Company of the specific instance or basis for such
termination and the Company fails to cure such basis for termination within
thirty (30) days after receipt of such notice; provided, however, that if such
event, action or inaction is not curable or correctable, such termination shall
be effective immediately. In the event the Executive terminates this Agreement
for Good Reason on or prior to December 31, 2009, then the remaining unpaid base
compensation for the 36 month period commencing January 1, 2007 through and
including December 31, 2009, shall be due and payable to the Executive.

7.

Confidential Information

The Executive agrees to receive Confidential Information (as hereinafter
defined) of the Company in confidence, and not to disclose to others, assist
others in the application of, or use for his own gain, such information, or any
part thereof, unless and until it has become public knowledge or has come into
the possession of such other or others by legal and equitable means. The
Executive further agrees that, upon termination of his employment with the
Company, all documents, records, notebooks and similar repositories of or
containing Confidential Information, including copies thereof, then in the
Executive’s possession, whether prepared by him or others, will be returned to
the Company. For purposes of this Section 7, “Confidential Information” means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company or any predecessor or
successor company, not generally known in the industry in which the Company is
or may become engaged about the Company’s products, processes and services. The
Executive’s obligations under this Section 7 shall survive any termination or
expiration of this Agreement and the Executive’s employment hereunder and to the
extent that any information is received about the Company pending Closing
pursuant to this Agreement, this clause shall survive the failure to close and
any related dissolution of this Agreement.

8.

Intellectual Property

The Executive covenants and agrees that he will disclose promptly and fully, and
assign and transfer to the Company, its successors and assigns, without further
consideration, full and absolute rights, title and interest in and to any and
all inventions, designs, or discoveries of any kind and nature, patentable or
unpatentable, and in and to any and all writings, designs, drawings, and the
like, conceived or created by the Executive, individually or jointly with
others, during his employment by the Company or at any time subsequent thereto,
and relating or derived from, in the reasonable opinion of the Company, in any
material way to the Company’s products, processes, apparatus or business,
together with the right on the part of the Company, its successors and assigns,
to obtain Patent or Copyright or other intellectual property right protection
thereon in the United States and all countries foreign thereto, in the Company’s
name or otherwise, covering such inventions, improvements, designs, discoveries
or writings. The Executive further agrees to execute and acknowledge all papers
and to do, at the Company’s

 

4

 

--------------------------------------------------------------------------------

 

expense, any and all other things necessary for or incident to the applying for,
obtaining and maintaining of such Patents, Copyrights or other intellectual
property rights, as the case may be, and to execute, on request, whether during
or after the terms of employment hereunder, all papers necessary to assign and
transfer such inventions, improvements, designs, discoveries, writings,
copyrights, patents, patent applications and other intellectual property rights
of the Company, its successors and assigns. The obligations of the Executive
under this Section 8 shall survive any termination or expiration of this
Agreement.

9.

Restrictive Covenants

(a)          The Executive acknowledges that (i) the Company is engaged in the
Business; (ii) his work for the Company will give him access to Confidential
Information concerning the Company, and (iii) the Business of the Company is
conducted throughout the United States and Canada, its possessions and
territories. Accordingly, in order to induce the Company to enter into this
Agreement and in specific consideration for the compensation provided herein,
the Executive covenants and agrees that:

(i)           Non-Compete. During the Employment Period and, for a period of one
(1) year from the termination of the Employment Period, (the “Restricted
Period”), but not in the event that the Executive’s employment is terminated for
Good Reason or without Cause or Just Cause, the Executive shall not enter the
employ of, or render material non-legal oriented services to any company, other
than an affiliated company of the Company, engaged in the same business as the
Company.

(ii)          During the Employment Period and for a period of two (2) year from
termination of the Employment Period, regardless of the reason for such
termination, the Executive shall not directly or indirectly, for his own account
or the account of another with whom the Executive has a business or compensation
based relationship, solicit or engage any employees, agents, or customers of the
Company, or encourage any employees, agents, or customers of the Company to
modify or terminate it affiliation with the Company. Further, the Executive
agrees that at no time subsequent to his termination with the Company shall he
make use of any documents, writings, trade secrets, confidential information or
any such material of proprietary nature belonging to the Company or its parent
upon his employment with another company, except an affiliated company of the
Company. Notwithstanding the forgoing provisions defining non-competition during
the Restricted Period, the Executive shall be permitted to act as legal counsel
to other companies in the same Business as the Company as house or outside
counsel, provided that Executive shall at all times adhere to the standards set
forth in The Florida Bar Rules governing attorney conduct and conflicts of
interest regarding past and future clients. The Executive’s practice of law
subsequent to the termination of the Agreement for any reason shall not be
deemed competitive with the Company.

Nothing herein is to be construed in such a way that the Executive is prevented
from seeking employment elsewhere at any time but only to the extent that he is
prohibited from making direct or indirect contact with those employees,
customers and agents of the Company or an affiliated company of the Company of
whom he has knowledge for a period of one year subsequent to the date of his
termination and that he cannot use any materials of a proprietary nature of the
Company at all times subsequent to his termination with the Company.

 

5

 

--------------------------------------------------------------------------------

 

(iii)        Employees of the Company. During the Restricted Period, the
Executive shall not, directly or indirectly, hire or solicit any employee, with
the exception of the Executive’s personal secretary, of the Company or its
affiliates or encourage any such employee to leave such employment.

(b)          If any court determines that any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants will not thereby be affected and will be given full effect, without
regard to the invalid portions.

(c)          If any court determines that any of the Restrictive Covenants, or
any part thereof, is unenforceable because of the duration of such provision or
the area covered thereby, such court will have the power to reduce the duration
or area of such provision and, in its reduced form, such provision will then be
enforceable and will be enforced.

10.

Executive’s Representation and Warranties.

(a). Executive represents and warrants that he has the full right and authority
to enter into this Agreement and fully perform his obligations hereunder, that
he is not subject to any non-competition agreement other than with the Company,
and that his performance under this Agreement will not infringe on the
proprietary rights of others. Executive further represents and warrants that he
is not obligated under any contract (including, but not limited to, licenses,
covenants or commitments of any nature) or other agreement or subject to any
judgment, decree or order of any court or administrative agency which would
conflict with his obligation to use his best efforts to perform his duties
hereunder or which would conflict with the Company’s business and operations as
presently conducted or proposed to be conducted. Neither the execution nor
delivery of this Agreement, nor the carrying on of the Company’s business as
officer and employee by Executive will conflict with or result in a breach of
the terms, conditions or provisions of or constitute a default under any
contract, covenant or instrument to which Executive is currently a party.

(b). The Executive hereby agrees to indemnify and hold the Company harmless from
and against any and all claims and actions (i) brought as a result of a breach
of any of the representations and warranties contained in Section 10(a), and/or
(ii) brought by any former employer of Executive relating to any claim,
including, but not limited to, breach of contract, breach of a non-compete
agreement, or tortuous interference. The foregoing shall include claims
involving past and present employees and agents of the Executive’s former
employer(s).

11.

Rights and Remedies Upon Breach

The Executive acknowledges and agrees that a violation of any of the restrictive
covenants contained in this Agreement shall cause certain harm to the Company
and the Company shall be entitled to specific performance of this Agreement or
an injunction with proof of specific damages, together with costs and attorney’s
fees incurred by the Company in enforcing its rights under this Agreement. If
the Executive breaches, or threatens to commit a breach of any of the provisions
of Sections 7, 8 or 9 (the “Restrictive Covenants”), the Company shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be

 

6

 

--------------------------------------------------------------------------------

 

in addition to, and not in lieu of, any other rights and remedies available to
the Company under law or in equity.

(a)          The rights and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction including, without
limitation, the right to an entry against the Executive of restraining orders
and injunctions (preliminary, mandatory, temporary and permanent), with proof of
specific damages, against violations, threatened or actual, and whether or not
then continuing of such covenants, it being acknowledged and agreed that any
such breach of threatened breach will cause certain injury to the Company and
that money damages will not provide an adequate remedy to the Company.

(b)          The right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments,
or other benefits derived or received by the Executive as the result of any
transaction constituting a breach of the Restrictive Covenants. The Company may
set off any amounts due it under this Section 11(b) against any amounts owed to
the Executive under Section 4.

12.

Entire Agreement

This Agreement supersedes and cancels any and all prior agreements between the
parties hereto, express or implied, relating to the subject matter hereof. This
Agreement sets forth the entire Agreement between the parties hereto. It may not
be changed, altered, modified or amended except in a writing signed by both
parties.

13.

Non-Waiver

The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right, nor shall such failure or refusal be deemed a custom
or practice contrary to such provision or right.

14.

Non-Assignment and Company’s Notice of Continuing Obligation  

The Executive shall have no right to assign any of the rights, nor to delegate
any of the duties, created by the Agreement, any assignment or attempted
assignment of the Executive’s rights, and delegation or attempted delegation of
the Executive’s duties, shall be null and void. However, the Executive shall
have the right to assign his right to receive compensation under Section 4(b) to
his estate or his family in the event of his death or mental incapacity. In all
other respects, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, beneficiaries,
personal representatives, successors, assigns, officers and directors.

15.

Severability

If any section, term or provision of this Agreement shall be held or determined
to be unenforceable, the balance of this Agreement shall nevertheless continue
in full force and effect unaffected by such holdings or determination.

 

7

 

--------------------------------------------------------------------------------

 

16.

Notice

All notices hereunder shall be in writing. Notices may be delivered personally,
or by mail, postage prepaid, to the respective addresses noted above. Either
party may designate a new address for purposes of this Agreement by notice to
the other party.

17.

Renewal

Unless either party provides the other with written notice, at least thirty (30)
days prior to the expiration date of this Agreement, or any renewal period under
this Section 17, that it does not intend to renew this Agreement, the Agreement
shall be automatically renewed for additional periods of one year’s duration,
upon the terms and conditions then in effect.

18.

Attorney’s Fees

Should either party engage the services of an attorney to enforce the terms of
this Agreement by judicial proceedings, the prevailing party shall be entitled
to receive its expenses, including attorney’s fees in connection with such
action. However, the Company agrees that as respects the Restrictive Covenants,
the Company has a period of six months subsequent to the date of termination of
the Executive in which to file with an appropriate court any action against the
Executive, after which time the Company agrees that no such action shall be
filed by it against the Executive.

19.

Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Florida and the parties agree that any federal or state courts of
competent subject matter jurisdiction , shall have jurisdiction over this
Agreement and any controversies arising from this Agreement shall be brought
only in such courts.

IN WITNESS WHEREOF, the parties hereof have set their signatures and seals as of
the date first above written.

 

 

 

/s/Michael P. Williams                
Executive

AutoInfo, Inc

 

 

By:       /s/Harry M. Wachtel  

Harry M. Wachtel, President

 

 

November 30, 2006  

Date

November 30, 2006  

Date

 

8

 

--------------------------------------------------------------------------------

 

ADDENDUM “A”

 

Salary, and Bonus Compensation

Annual Salary, which shall be payable in equal periodic installments according
to the Company’s customary payroll practices, but not less frequently then
monthly shall be as follows:,

 

BASE

 

BONUS

Y 1

$175K

 

$25K*

Y 2

$185K

 

$50K

Y 3

$195K

 

$75K

Y 4

$205K

 

$100K

Y 5

$205K

 

$125K

 

* THE YEAR 1 BONUS SHALL BE PAID AS A SIGNING BONUS

The Bonus shall be payable upon reaching the following TARGET annual EBITDA :

 

YEAR 1

$ 5.046_M

YEAR 2

$ 6.308 M

YEAR 3

$ 7.885 M

YEAR 4

$_9.856 M

YEAR 5

$12.320 M

 

EBIT is defined as the consolidated income of the subsidiaries of Auto Info,
Inc., which are engaged in the Business, before interest, income taxes
(benefit), per the annual audited financial statements of the AutoInfo, Inc. and
Subsidiaries.

 

--------------------------------------------------------------------------------

 